— Order, Supreme Court, New York County (Herman Cahn, J.), entered June 24, 1988, which granted defendants’ motion for summary judgment, in its entirety, to dismiss the complaint, and denied the plaintiff’s cross motion for summary judgment, is unanimously affirmed, without costs.
We affirm, since we find that plaintiff’s employment was terminable at will. Furthermore, we find that Weiner v Mc-Graw-Hill, Inc. (57 NY2d 458 [1982]) is not applicable herein, since plaintiff has not presented persuasive facts which indicate that defendants made any representations to him concerning employment security. Concur — Kupferman, J. P., Ross, Asch, Smith and Rubin, JJ.